                                                                        Case 2:18-cv-02177-JCM-NJK Document 9 Filed 12/06/18 Page 1 of 3



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2
                                                                        TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                          IN THE UNITED STATES DISTRICT COURT

                                                                   11                                FOR THE DISTRICT OF NEVADA

                                                                   12                                                  -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 CRISTINE BLACKMAN,                                    Case No. 2:18-cv-02177-JCM-NJK
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                   Plaintiff,
                                                                   15 v.                                                     JOINT STIPULATION AND ORDER
                                           LAWYERS

                                           SUITE 200




                                                                                                                             EXTENDING DEFENDANT TRANS
                                                                   16                                                        UNION LLC’S TIME TO FILE AN
                                                                      OCWEN LOAN SERVICING, LLC,
                                                                                                                             ANSWER OR OTHERWISE RESPOND
                                                                   17 EXPERIAN INFORMATION SOLUTIONS,                        TO PLAINTIFF’SCOMPLAINT
                                                                      INC., and TRANS UNION, LLC,
                                                                   18                                                           (FIRST REQUEST)
                                                                                     Defendants.
                                                                   19

                                                                   20
                                                                               Plaintiff Cristine Blackman (“Plaintiff”), and Defendant Trans Union LLC (“Trans Union”),
                                                                   21
                                                                        by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
                                                                   22
                                                                        Union’s Time to Respond to Plaintiff’s Complaint.
                                                                   23
                                                                               On November 13, 2018, Plaintiff filed her Complaint. On November 15, 2018, Trans Union
                                                                   24
                                                                        was served with Plaintiff’s Complaint. The current deadline for Trans Union to answer or otherwise
                                                                   25
                                                                        respond to Plaintiff’s Complaint is December 6, 2018.
                                                                   26

                                                                   27

                                                                   28
                                                                                                                        1                                 KB/86
                                                                        Case 2:18-cv-02177-JCM-NJK Document 9 Filed 12/06/18 Page 2 of 3



                                                                    1
                                                                               Trans Union needs additional time to investigate, locate and assemble documents relating to
                                                                    2
                                                                        Plaintiff’s claims. In addition, Trans Union’s counsel will need additional time to review the
                                                                    3
                                                                        documents and respond to the allegations in Plaintiff’s Complaint.
                                                                    4
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    5
                                                                        respond to Plaintiff’s Complaint up to and including December 20, 2018.
                                                                    6
                                                                               Dated this 6th day of December, 2018
                                                                    7
                                                                                                                 ALVERSON TAYLOR & SANDERS
                                                                    8
                                                                                                                  //S// Trevor R. Waite
                                                                    9                                            Kurt Bonds, Esq. (Nevada Bar No. 6228)
                                                                   10                                            Trevor Waite, Esq. (Nevada Bar No. 13779)
                                                                                                                 6605 Grand Montecito Pkwy., Suite 200
                                                                   11                                            Las Vegas, NV 89149
                                                                                                                 Telephone: (702) 384-7000
                                                                   12                                            Facsimile: (702) 385-700
ALVERSON TAYLOR & SANDERS




                                                                                                                 kbonds@alversontaylor.com
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                 twaite@alversontaylor.com
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                            Counsel for Trans Union LLC

                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                                                                 HAINES & KRIEGER, LLC
                                                                   16
                                                                                                                 //S// Shaina R. Plaksin
                                                                   17                                            David H. Krieger (Nevada Bar No. 9086)
                                                                                                                 8985 S. Eastern Ave., Suite 350
                                                                   18                                            Henderson, NV 89123
                                                                                                                 Telephone: (702) 880-5554
                                                                   19
                                                                                                                 Facsimile: (702) 383-5518
                                                                   20                                            Email: dkrieger@hainesandkrieger.com
                                                                                                                   and
                                                                   21                                            Matthew I. Knepper (Nevada Bar No. 12796)
                                                                                                                 Miles N. Clark (Nevada Bar No. 13848)
                                                                   22                                            Shaina R. Plaksin (Nevada Bar No. 13935)
                                                                   23                                            Knepper & Clark, LLC
                                                                                                                 10040 W. Cheyenne Ave., Suite 170-109
                                                                   24                                            Las Vegas, NV 89129
                                                                                                                 Telephone: (702) 825-6060
                                                                   25                                            Facsimile: (702) 447-8048
                                                                   26                                            matthew.knepper@knepperclark.com
                                                                                                                 miles.clark@knepperclark.com
                                                                   27                                            Shaina.Plaksin@knepperclark.com
                                                                                                                 Counsel for Plaintiff
                                                                   28
                                                                                                                       2                                  KB/86
                                                                        Case 2:18-cv-02177-JCM-NJK Document 9 Filed 12/06/18 Page 3 of 3



                                                                    1
                                                                                                                                         ORDER
                                                                    2
                                                                                   The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4
                                                                                  Dated: December 7, 2018
                                                                                  Dated this ______ day of ______________________, 2018.
                                                                    5

                                                                    6

                                                                    7                                                          UNITED STATES MAGISTRATE JUDGE
                                                                    8

                                                                    9

                                                                   10
                                                                        \\atms-fs2\data\kurt.grp\Teri\Blackman JT Stip for Extension of Time.doc
                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14

                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                                               3                KB/86
